DETAILED ACTION
This office action is in response to applicant's communication filed on 11/20/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Response to Amendment
In response to the last Office Action, 
Claims 1-4, 8-9, 11 and 21-22 are amended.
Claims 15, 17, 19-20 and 23 are canceled. Claims 12, 16 and 18 were previously canceled.
Claims 24-28 are newly added. 
Claims 1-11, 13-14, 21-22 and 24-28 are now pending in this application.

	Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are moot, because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Objections
Claims 1, 8-9 and 24 are objected to because of the following informalities:  
In claims 1, 8 and 24, it appears that “pointing from one of the plurality of higher-level nodes multiple lower-level nodes” should read “pointing from one of the plurality of higher-level nodes to one of the multiple lower-level nodes”
In claims 1, 8 and 24, it appears that “a lookup that define ranges” should read “a lookup that defines ranges”
In claim 9, it appears that “encrypting a one or more of the higher-level nodes” should read “encrypting [[a]] one or more of the higher-level nodes”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-8, 10-11, 14, 21-22, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 8,793,466 B2), in view of Deck (Mike Deck, Dhuse (US 2013/0275480 A1).

Regarding claim 1, 
Shao teaches An index system, for storing an index comprising a plurality of index levels, the plurality of index levels comprising a higher index level and a lower index level, the index system comprising: (in col.2 lines 33-37: “The system introduced here implements a file system layout in which the location of data objects can be managed using two indexes…”, col.5 lines 61-65: “range index 310 , object identifier (OID) index 320” teach higher, lower index levels)
an object storage configured to store a plurality of lower-level nodes corresponding to the lower index level, the plurality of lower-level nodes stored as objects in the object storage, at least one of the lower-level nodes comprising a plurality of index entries, the lower-level nodes being leaf nodes or internal nodes of the index system; and (FIG. 4, col.8 lines 42-58: “Volume 450 is a logical container for data objects stored by data storage system 400... data objects 458 are each stored in one or more of extent 451-53. Each of extents 451-54 comprises one or more slabs, where each slab is defined as a set of blocks of storage...  Extent 451 includes Second index 455. Second index 455 is an example of OID index320” teaches object storage with nodes (data objects/index on extents/slabs) corresponding to lower index level (second index 455, third index 456); col.5 lines 48-52: “...implement an object store for use by content repositories”; col.5 line 61-col.6 line 38: “...OID Index 320 is also stored in one of the extents of the volume” teaches lower-level nodes being internal nodes of index system; Also see FIGS. 6-7, col.10 lines 12-67) 
a writable ... different from the object storage, the writable ... configured to: store a plurality of higher-level nodes corresponding to the higher index level and a plurality of pointers each pointing from one of the plurality of higher-level nodes multiple lower-level nodes stored as the objects in the object storage, atleast one of higher-level nodes including a lookup that define ranges of index entries that are included in a particular lower-level node pointed by a particular pointer;... (col.5 line 61 - col.6 line 38: “FIG.3 illustrates a method of using two indexes to maintain a volume as a logical container for data objects... In this example, the first of the two indexes is range index 310... Range index 310 includes an OID index location associated with each of the ranges of OIDs. The OID index location indicates, points to, or refers to a location of an OID index entry for the associated range of OIDs” and FIGS. 6-7, col.9 line 60 - col.10 line 56, and col.11 lines 12-14: “...when the system is writing a new data object, the range index may need to be updated to accommodate the new object” teach writable /updatable higher index level (range index) including ranges of index entries/pointing to lower-level nodes (OIDs) (such as, 1 to N); Also see claims 7, 15 and 23)

While Shao doesn’t explicitly teach a ...database storing higher-level index/ nodes, Deck teaches ...database (in page 1, para 3: “...building such an index using Amazon DynamoDB”; page 3: “The heart of the S3 object index is a DynamoDB table with one item per object...” teaches database storing index to object storage)
Shao to incorporate the teachings of Deck and enable Shao to use a database to store index for items in object storage, as doing so would enable a high performance, low-cost index that scales and remains highly available (Deck, page 1 para 3).

While Shao doesn’t explicitly teach receive additional higher-level nodes as the index expands, the additional higher-level nodes pointing to one or more of the lower-level nodes stored in the object storage; merge a set of higher-level nodes as a new object; and transfer the new object from the writable database to the object storage, the new object comprising the set of higher-level nodes pointing to a set of lower level nodes, a number of index levels of the index stored in the object storage increasing as the index expands., 
Dhuse teaches receive additional higher-level nodes as the index expands, the additional higher-level nodes pointing to one or more of the lower-level nodes stored in the object storage; (paras [0417-423] teach steps to expand an index structure by adding higher-level nodes; para [0418]: “When determining to expand the index structure (e.g., the root index node has too many entries), the index structure is expanded from the top where the expanding includes replacing the root index node with a new root index node and two or more sub-root index nodes. A series of steps to depict the expanding are discussed in greater detail with reference to FIGS. 46D-E”)
merge a set of higher-level nodes as a new object; and transfer the new object from the writable database to the object storage, the new object comprising the set of higher-level nodes pointing to a set of lower level nodes, (FIGS.44D-E, para [0355]: “...data object level index node 590 is identified for merging with the selected data object level index node [588] to produce the two data object level index nodes. In a third sub-step of the merging, the two data object level index nodes are merged into a temporarily merged data object level index node 596 where the temporarily merged data object level index node includes a sibling entry (e.g.,sibling dispersed storage network (DSN) address and sibling minimum index key)...and includes data object entries of the two data object level index nodes” teaches merging multiple nodes and resultant merged node pointing to lower level nodes/ address. Examiner notes that even if the merging step here is described for “leaf” nodes, under the broadest reasonable interpretation, this is similarly applicable to higher-level nodes; “In a fourth sub-step of the merging, the temporarily merged data object level index node 596 is stored in the DSN” teaches storing/transferring merged node/object to storage; Also see FIGS.44F-J,L, paras [0363-66])
a number of index levels of the index stored in the object storage increasing as the index expands. (para [0418]: “When determining to expand the index structure..., the index structure is expanded from the top where the expanding includes replacing the root index node with a new root index node and two or more sub-root index nodes” teaches adding new root and sub-root nodes, thereby increasing number of index levels)
Shao to incorporate the teachings of Dhuse and enable Shao to receive additional nodes as index expands, merge and transfer nodes to storage as doing so would enable dispersed storage of data and distributed task processing of data (Dhuse, para [0005]).

Regarding claim 2,
Shao as modified by Deck and Dhuse teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Deck further teaches The system of claim 1, wherein the writable database is a distributed database. (in Deck, page 3: “The heart of the S3 object index is a DynamoDB table... Because DynamoDB tables are schema-less, the only things you need to define explicitly are the primary key and any additional indexes to support your queries...” teaches database to store indexes; It is further well known that Amazon’s DynamoDB is a distributed database: see Vogels, “Amazon DynamoDB – a Fast and Scalable NoSQL Database Service Designed for Internet Scale Applications”, 18 Jan 2012, cited on PTO-892 Notice of Reference Cited)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shao to incorporate the teachings of Deck and enable Shao to incorporate a distributed database to store indexes/objects, as doing so would enable scalable and highly available system that supports a variety of queries and reports (Deck, pages 1-2).


Shao as modified by Deck and Dhuse teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Shao as modified by Deck further teaches The system of claim 1, wherein a root of the indexes is updated by the writable database as data is added to the object storage (in Shao, col.11 lines 12-35: “...when the system is writing a new data object, the range index may need to be updated to accommodate the new object...”; in Deck, page 1, para 3: “...building such an index using Amazon DynamoDB”; page 3: “The heart of the S3 object index is a DynamoDB table with one item per object...” teaches database used to store root of indexes corresponding to data in object storage).

Regarding claim 7, 
Shao as modified by Deck and Dhuse teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Dhuse further teaches The system of claim 1, wherein at least one of the objects in object storage is a merged index (FIGS.44D-E, para [0355]: “...the two data object level index nodes are merged into a temporarily merged data object level index node 596... In a fourth sub-step of the merging, the temporarily merged data object level index node 596 is stored in the DSN” teaches merging multiple index nodes and storing/transferring merged index node/object to storage; Also see FIGS.44F-J,L, paras [0363-66])


Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 10, 
Shao as modified by Deck and Dhuse teaches all the claimed limitations as set forth in the rejection of claim 8 above.
Dhuse further teaches The method of claim 8, further comprising merging a subset of the plurality of indexes into a merged index that is saved as a particular object in the object storage (FIGS.44D-E, para [0355]: “...the two data object level index nodes are merged into a temporarily merged data object level index node 596... In a fourth sub-step of the merging, the temporarily merged data object level index node 596 is stored in the DSN” teaches merging multiple index nodes and storing/transferring merged index node/object to storage; Also see FIGS.44F-J,L, paras [0363-66])

Regarding claim 11, 
Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 14, 
Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 21,
Shao as modified by Deck and Dhuse teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Shao further teaches The index system of claim 1, wherein, responsive to receiving a search term, the index system is configured to locate a range to which the search term belongs and locate a particular object in the object storage based on one of the pointers, thereby speeding up locating the search term indexed in the particular object (in col.6 lines 39-56: “A data object in the volume which is identified as OID 1 can be located and retrieved as follows. Since the OID of the data object falls within the range of the first entry in range index 310 (1 to N), the OID index location for this OID is “extent 1, offset 0.”. The system then reads from a first storage location associated with offset 0 of extent 1... The designated storage location, “extent 1, offset 0”, in OID index 320 contains entries which specify storage locations of each of data objects associated with each of the OIDs in the range 1 to N. In this case the requested data object is the first in the range so the storage location will be included in the first entry at extent 1, offset 0. This first entry indicates that data object OID 1 is stored at “extent 4, offset 0”. The data object can be retrieved by accessing and reading the storage location at extent 4, offset 0…” teaches locating object corresponding to identifier/search term)

Regarding claim 22,


Regarding claim 24, 
Claim 24 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 25, 
Claim 25 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 28, 
Claim 28 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Claims 3, 6, 9, 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Deck, Dhuse and Druva-PR (Druva Press Release, “Druva Announces First-Ever Endpoint Data Protection to Address Federal Standards for Public Cloud”, 15 Dec 2015) 

Regarding claim 3, 
Shao as modified by Deck and Dhuse teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Shao as modified by Deck and Dhuse does not teach “The system of claim 1, further comprising an encryption tool configured to encrypt one or more of the higher-level nodes before the higher-level nodes are transferred to the object storage”
Druva-PR teaches further comprising an encryption tool configured to encrypt one or more of the higher-level nodes before the higher-level nodes are transferred to the object storage (in page 2, para 6: “…unique block data is encrypted and stored within S3 object storage using Druva’s patented data duplication capabilities…” teaches encrypting data blocks/objects before storing/moving them to object storage. Examiner notes that this is applicable to any type of node, including ‘higher-level node’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shao, Deck and Dhuse to incorporate the teachings of Druva-PR and enable Shao to encrypt blocks/nodes before moving them to object storage. Doing so would enable adding additional layers of protection to customer data (Druva-PR, page 2, para 6).

Regarding claim 6, 
Shao as modified by Deck and Dhuse teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Shao as modified by Deck and Dhuse does not teach “The system of claim 1, wherein at least one of the objects in the object storage is encrypted”
Druva-PR teaches wherein at least one of the objects in the object storage is encrypted (in page 2, para 6: “…unique block data is encrypted and stored within S3 object storage using Druva’s patented data duplication capabilities...” teaches data blocks/objects in object storage being encrypted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shao, Deck and Dhuse to incorporate the teachings of Druva-PR to enable objects in object storage to be encrypted. Doing so would enable adding additional layers of protection to customer data (Druva-PR, page 2, para 6).

Regarding claim 9, 
Claim 9 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 13, 
Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 27, 
.

Claims 5 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Deck, Dhuse and AmazonS3-Doc (Amazon Simple Storage Service Developer Guide (API Version 2006-03-01), “Protecting Data Using Server-Side Encryption with Customer-Provided Encryption Keys (SSE-C)”, 02 Dec 2016)

Regarding claim 5, 
Shao as modified by Deck and Dhuse teaches all the claimed limitations as set forth in the rejection of claim 1 above.
However, Shao as modified by Deck and Dhuse does not teach “The system of claim 1, further comprising a modification counter implemented to count the number of times a particular object is stored and the count is used as a part of an initialization vector (IV) when encrypting the particular object”
AmazonS3-Doc teaches further comprising a modification counter implemented to count the number of times a particular object is stored and the count is used as a part of an initialization vector (IV) when encrypting the particular object (page 1: “If your bucket is versioning-enabled, each object version you upload using this feature can have its own encryption key. You are responsible for tracking which encryption key was used for which object version”. “Versioning” teaches that there is a counter to keep track of the number of objects uploaded and here the resulting count is used to encrypt specific object versions)
Shao, Deck and Dhuse to incorporate the teachings of AmazonS3-Doc to count the number of times an object is stored and further enable object encryption based on the count. Doing so would enable the customer to manage a mapping of which encryption key was used to encrypt which object (AmazonS3-Doc, page 1).

Regarding claim 26, 
Claim 26 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Schreter (US 2010/0161569 A1) discloses methods and systems for partitioning and dynamically merging a database index. 
Luse (US 2017/0277590 A1) discloses methods and apparatus to assign indices and relocate object fragments in distributed storage systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145